Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature items 1, 2, and 3 are missing their associated dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,681,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-12 overlap in scope with respective claims 1-6 of the ‘041 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Pemmaraju” (US 2006/0041755) in view of “Walter” (US 2009/0313165) in further view of “Ballard” (US 2016/0219046).

Regarding Claim 1:
Pemmaraju teaches:
An integrated interactive messaging system (Fig. 13) comprising: 

… one or more computers (Fig. 13, element 440) and configured to communicate an interactive push message (¶0081, “The security system 440 sends an authentication request message to a software program located on the PDA 422. The software program prompts the user to enter their fingerprint”) to a second client device used by the user (Fig. 13, element 426); 
a biometric engine (Fig. 13, element 440), executed on a computer, configured to verify the user via one or more biometrics captured at the second client device (¶0081, “The COBAS security system 440 now authenticates the user’s fingerprint against the template stored in its database and send the result to the web server 434”); and 
wherein the interactive push message is a push message (¶0081, “The security system 440 sends an authentication request message to a software program located on the PDA 422. The software program prompts the user to enter their fingerprint”; i.e., the examiner considers the “authentication request message” as being a “push message” given the authentication request message is sent to the user device and causes a prompt to display for the user to interact with) and comprises a request for one or more biometric probes (¶0081, “… prompts the user to enter their fingerprint”) and is selected from the group consisting of: a short message service (SMS) message, a multimedia messaging service (MMS) message, an electronic mail (e-mail) message, a mobile application push notification (¶0081, “… sends an authentication request message to a software program … The software program prompts the user to enter their fingerprint”; i.e., the examiner considers the “authentication request message” as being a mobile application push notification as the request message is sent to a software program of a 
the biometric engine is configured to communicate with a service provider (Fig. 13, element 440 is able to communicate with service provider element 434) using an out-of-band network (Fig. 13, element 437) and [the second client device] using a secondary network (Fig. 13, element 442 details a secondary network used to communicate with the second user device), wherein the out-of-band network and the secondary network are distinct from a primary network (Fig. 13, element 430) connecting the first client device and the service provider (Fig. 13 details that out-of-band network element 437 and second network element 442 are distinct from primary network element 430); 
the biometric engine is configured to receive, using the out-of-band network, a request from the service provider for verification of the user (¶0080, “The web server 434 sends the USER ID to the security system 440. COBAS 440 proceeds with authenticating the customer via the wireless network 442 over an authentication channel”; i.e., the service provider 434 sends a request to authenticate a user associated with an USER ID over the out-of-band, local area network element 437 shown in Fig. 13); 
the biometric engine is configured to communicate with the [second client device] to request the one or more biometric probes from the user (¶0081, “The security system 440 sends an authentication request message to a software program located on the PDA 422… The software program prompts the user to enter their fingerprint”); 
“The software program prompts the user to enter their fingerprint. The COBAS security system 440 now authenticates the user’s fingerprint against the template stored in its database and send the result to the web server 434”; i.e., a user enters (generates) their fingerprint which is then sent back to the COBAS security system for verification).
Pemmaraju does not disclose:
an interactive messaging server comprising one or more computers and configured to communicate an interactive push message to a second client device used by the user;
…
the biometric engine is configured to communicate with a service provider using an out-of-band network and the interactive message messaging server using a secondary network…
the biometric engine is configured to communicate with the interactive messaging server to request the one or more biometric probes from the user; 
the one or more biometric probes are generated at the second client device using biometric information collected from the user…
Walter teaches:
an interactive messaging server (Fig. 1, element 28) comprising one or more computers and configured to communicate an interactive push message to a second client device used by the user (¶0061, “Typically, an IVR component is included in the at least one communication means and upon the data processing architecture receiving an authentication prompt, the IVR component will typically contact the customer using their preferred remote communications device (RCD)”; ¶0103, “… wherein the Device ID includes a phone number, the information therein will be used to also initiate communication with the device 30”; i.e., utilize an interactive voice response system, positioned between a biometric engine and a second user device, to communicate interactive push messages to the second user device);
…
the biometric engine (Fig. 1, element 22) is configured to communicate with a service provider (Fig. 1, element 10) using an out-of-band network (¶0085, “… where the authorisation system 20 and the institution system 10 are hosted in separate physical environments, communications between them should be preferable be facilitated via a secure link … preferably utilising ‘off-net’ (i.e., non Internet or web based) technologies …”) and the interactive message messaging server using a secondary network (Fig. 1, connection arrows from element 20, to element 28, to user device element are construed as representing the “second network” shown in Fig. 13, element 442 of Pemmaraju) …
the biometric engine is configured to communicate with the interactive messaging server to request the one or more biometric probes from the user (Fig. 3A - “Broker passes institution name / mobile number / transaction type / value (if any) to IVR” & “IVR  or other remove customer interface (RCI) contacts customer, presents brief transaction information and options to verify, cancel, or mark request as unauthorized”; ¶0108, “When the IVR system 28 receives the PIN via DTMF within the session associated with the call, it is encrypted … that is communicated back to the authorisation system 20 for validation or storage”; ¶0109, “In an alternative embodiment, which utilises voice biometrics, the Customer ID is formed by the voice print of the customer…”; i.e., the authorisation server 20 requests the IVR 28 to retrieve a biometric sample from the customer); 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Pemmaraju’s multi-channel authentication system by enhancing Pemmaraju’s system to include an interactive biometric system in communication with a biometric engine and a mobile device, as taught by Walter, in order to capture and process biometrics directly from a user of the mobile device.
	The motivation is to reduce processing requirements of a back-end biometric authentication engine by implementing a user-facing interactive system that requests, collects, and processes user biometrics prior to sending the biometrics back to the biometric authentication engine for verification. The reduced processing requirements thereby allows the biometric authentication engine to efficiently operate within a greater variety of systems where biometric authentication is desired.
Pemmaraju in view of Walter does not disclose:
the one or more biometric probes are generated at the second client device using biometric information collected from the user…
Ballard teaches:
the one or more biometric probes are generated at the second client device using biometric information collected from the user (¶0041, “Each biometric process … collects biometric data from the user, typically in real time … The originally collected biometric data may be processed locally … to produce a biometrically-derived data that is indicative of aspects of the originally collected biometric data, but that does not include the complete originally collected biometric data”; i.e., generate biometrically-derived data at a user device using biometric information collected from a user)…
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Pemmaraju in view of Walter’s multi-channel authentication system by enhancing Pemmaraju in view of Walter’s system to generate biometric-derived information from collected biometrics at a user device, as taught by Ballard, in order to derive biometric information to be authenticated that does not include the complete, originally-collected biometric data.
	The motivation is to reduce the likelihood a user’s biometric data may be spoofed and cross-utilized in other biometric systems by not sending the user’s raw biometric data across a network. Generating biometric data from raw biometric data collected from a user thus allows a biometric system to sufficiently authenticate the user without risk of leaking the user’s actual biometric data which could be utilized to authenticate the user at different systems.

Regarding Claim 2:
The system of claim 1, wherein Pemmaraju in view of Walter in further view of Ballard further teaches the biometric engine is configured to receive the one or more biometric probes (Ballard, ¶0044, “… a verification system … receives and processes the encrypted data package…”) using the secondary network (Pemmaraju, Fig. 13 details 

Regarding Claim 3:
The system of claim 2, wherein Pemmaraju in view of Walter in further view of Ballard further teaches the biometric engine is configured to compare the one or more biometric probes with biometric templates stored in a database (Pemmaraju, ¶0081, “The COBAS security system 440 now authenticates the user’s fingerprint against the template stored in its database…”; Ballard, ¶0046, “… a verification score is calculated based on … a comparison of the … biometrically-derived information … received in the encrypted data … to the … biometrically-derived information … from the user database 210…”).

Regarding Claim 4:
The system of claim 3, wherein Pemmaraju in view of Walter in further view of Ballard further teaches the biometric engine is configured to provide a SMRH:4837-3941-5482.1Page 24 of 27Docket No.: 69RX-308665-US2response to the service provider representing the possibility that the one or more biometric probes and the biometric template are from the same user (Pemmaraju, ¶0081, “The COBAS security system 440 now authenticates the user’s fingerprint … and send the result to the web server 434”).

Regarding Claim 5:
Pemmaraju in view of Walter in further view of Ballard teaches:

Pemmaraju in view of Walter does not disclose:
… wherein the response to the service provider comprises a biometric fusion score 
Ballard teaches:
… wherein the response to the service provider comprises a biometric fusion score (Ballard, ¶0048, “If it is determined that the authentication attempt is not fraudulent, the verification score calculated in step 212 is transmitted from the verification system 104 … The verification score … is then transmitted to an external entity … The external entity may be the entity requesting the verification…”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Pemmaraju in view of Walter’s multi-channel authentication system by enhancing Pemmaraju in view of Walter’s system to generate a biometric score representative of an authentication result, as taught by Ballard, in order to provide a requesting entity a quantitative value instead of a qualitative value.
	The motivation is to enable a requesting entity to make different determinations from a qualitative value, such as a variable numerical value, representing an authentication result of a biometric rather than a binary, qualitative value (e.g., Yes / No), so that the requesting entity can vary privileges that should be approved for a requesting user associated with the biometric (Ballard, ¶0048).

Regarding Claims 6-9 and 11:


Regarding Claim 10:
The method of claim 9, wherein Pemmaraju in view of Walter in further view of Ballard further teaches the one or more biometric probes are different biometrics (Ballard, ¶0041, “… multiple biometric identification processes are run … on one or more biometric identification systems … Each biometric process … collects biometric data from the user… A biometric identification system may be based on fingerprints, facial recognition, iris-scan, voice and/or touch point swipe…”).

Regarding Claim 12:
The method of claim 9, wherein Pemmaraju in view of Walter in further view of Ballard further teaches the one or more interactive push message comprises a question and corresponding action options that may be selected by the user (Walter, ¶0059, “… which is a computerized system that allows a person, typically a telephone caller, to select an option from a voice menu and otherwise interface with a computer system. Generally the system plays pre-recorded voice prompts to which the person presses a number on a telephone keypad to select the option chose, or speaks answers such as “yes”, “no”, or numbers in answer to the voice prompts”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491